                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF PENNSYLVANIA


                                               Case No. 2:19-cv-03404-JDW
 AYMAN ELANSARI,

               Plaintiff,

               v.

 LIBERTY MUTUAL INSURANCE
 COMPANY,

               Defendants.


                                          ORDER

       AND NOW, this 9th day of December, 2019, upon consideration of Defendant’s Motion to

Dismiss (ECF No. 5), and for the reasons set forth in the Court’s accompanying Memorandum, it

is ORDERED that Defendant’s Motion to Dismiss (ECF No. 5) is GRANTED.

       It is FURTHER ORDERED that Plaintiff’s Complaint is DISMISSED WITHOUT

PREJUDICE. If Plaintiff intends to proceed with this case, he may file an amended complaint

on or before December 23, 2019.


                                                  BY THE COURT:


                                                  /s/ Joshua D. Wolson
                                                  JOSHUA D. WOLSON, J.
